DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-183 have been canceled.  Claims 184-208 have been added and are examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 184, 185, 188-199, 201, 202 and 205-208 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso et al (WO2005/080431, reference of the IDS filed 12-4-2019) in view of Wertz (WO2013/130093, reference of the IDS filed 12-4-2019), Towle et al (Cancer Research, 2011, Vol. 71, pp. 496-505, reference of the IDS filed 12-4-2019), Ebel et al (Cancer Immunity, 2007, Vol. 7, pages 1-8, reference 361 of the IDS filed 12-4-2019), Liang et al (Journal of Controlled Release, 2012, Vol. 160, pp. 618-629, reference of the IDS filed 12-4-2019) and  Smith-Jones et al (Nuclear Medicine and Biology, 2008, Vol. 35, pp. 343-351, reference of the IDS filed 12-4-2019).
Claim 184 is drawn to an antibody drug conjugate of Formula I, wherein the antibody is an internalizing anti-folate receptor alpha antibody or an antigen-binding fragment thereof, wherein the antibody comprises three heavy chain CDRs comprising SEQ ID NO:2-4 for CDRS 1-3 of the heavy chain determined by the Kabat numbering system and three light chain CDRs comprising SEQ ID NO:7-9 for CDRs 1-3 of the light chain determined by the Kabat numbering system; or wherein the antibody comprises three heavy chain CDRs comprising SEQ ID NO:13-15 for CDRS 1-3 of the heavy chain determined by the IMGT numbering system and three light chain CDRs comprising SEQ ID NO:16-18 for CDRs 1-3 of the light chain determined by the IMGT numbering system; wherein the drug is eribulin attached by a cleavable linker comprising an antibody attachment group, a spacer unit comprising at least one PEG and a cleavable amino acid unit wherein “p” is an integer from 1 to 8.  Claim 185 requires, in part that the spacer unit comprises PEGm wherein m is 1.
Claim 201 requires that the antibody or antigen-binding fragment of claim 184 comprises a human IgG1 heavy chain constant domain and claim 202 requires that the antibody or antigen-binding fragment of claim 184 comprises  a human Ig kappa light constant domain.
Claim 196 requires that the cleavable amino acid unit in the ADC of claim 184 is covalently attached to eribulin directly or through an optional additional spacer unit  Claim 197 specifies that the additional spacer unit is self-immolative.  Claim 198 requires that the additional spacer unit is para-aminobenzyloxycarbonyl.  
Claim 188 requires that spacer unit of claim 184 is attached to the antibody or antigen-binding fragment through the antibody attachment group. 
Claim 192  specifies that the cleavable amino acid unit comprises Val-Cit.   Claim 189 requires that the antibody attachment group comprises a maleimide. 
Claim 193 specifies that the cleavable linker comprises the antibody attachment group attached to the spacer unit attached to the cleavable amino acid unit.  Claim 194 requires that the cleavable liner of claim 193 comprises Mal-spacer unit-ValCit.  Claim 190 requires that the antibody attachment group is attached to a cysteine residue on the antibody or antigen-binding fragment.  Claim 191 requires that the spacer unit is attached to the cleavable amino acid unit. Claim 205 is drawn to a pharmaceutical composition comprising the ADC of claim 184 and a pharmaceutically acceptable carrier.
Claim 206 is drawn to a method of treating a patient having cancer that expresses a folate receptor or a method of treating a patient at risk of having cancer that expresses a folate alpha receptor, comprising administering to the patient a therapeutically effective amount of the antibody-drug conjugate of claim 184.  Claim 207 specifies that the cancer of claim 206 is selected from a group including gastric cancer, ovarian cancer, colorectal cancer, an endometrial cancer, a lung cancer, a breast cancer or an osteosarcoma.
Claim 209 is drawn to a method of producing the antibody-drug conjugate of claim 184 comprising reacting an antibody or antigen binding fragment with a cleavable linker and eribulin under conditions that allow for conjugation to the antibody or antigen-binding fragment.    
                                                                                                                                                                                                                                                                                                                                                                                          
Grasso et al teach a pharmaceutical composition comprising the antibody of the instant invention
wherein the heavy chain comprises the CDR sequences of instant SEQ ID NO:13-15:
L27  ANSWER 1 OF 1  REGISTRY  COPYRIGHT 2018 ACS on STN 
RN   863933-26-0  REGISTRY    
FS   PROTEIN SEQUENCE
SQL  119
 
PATENT ANNOTATIONS (PNTE):
Sequence |Patent       
Source   |Reference    
=========+=============
Not Given|WO2005080431 
         |claimed SEQID
         |4            
 
 
SEQ      1 EVQLVESGGG VVQPGRSLRL SCSASGFTFS GYGLSWVRQA PGKGLEWVAM
                                      ===== ========== ==========
        51 ISSGGSYTYY ADSVKGRFAI SRDNAKNTLF LQMDSLRPED TGVYFCARHG
           ========== ========== ========== ========== ==========
       101 DDPAWFAYWG QGTPVTVSS
           ========            
HITS AT:   26-108  
                                              
wherein the light chain comprises the CDR sequences of instant SEQ ID NO:16-18:
L26  ANSWER 1 OF 1  REGISTRY  COPYRIGHT 2018 ACS on STN 
RN   863927-05-3  REGISTRY    
FS   PROTEIN SEQUENCE
SQL  110
 
PATENT ANNOTATIONS (PNTE):
Sequence |Patent       
Source   |Reference    
=========+=============
Not Given|WO2005080431 
         |claimed SEQID
         |1            
 
 
SEQ      1 DIQLTQSPSS LSASVGDRVT ITCSVSSSIS SNNLHWYQQK PGKAPKPWIY
                                       ==== ========== ==========
        51 GTSNPASGVP SRFSGSGSGT DYTFTISSLQ PEDIATYYCQ QWSSYPYMYT
           ========== ========== ========== ========== ==========
       101 FGQGTKVEIK
HITS AT:   27-100,                                                     

wherein said antibody is conjugated to a cytotoxic agent (claims 30, 34 and 82-84 of ‘431), a method of treating a patient having ovarian, breast, renal, colorectal, lung, endometrial or brain cancer comprising administration of the pharmaceutical composition to the patient, and a method of inhibiting growth of dysplastic cells associated with increased expression of folate receptor alpha comprising the administration of the same antibody conjugated to a cytotoxic agent (claims 71, 76, 77 and 80) which meets the limitations of claims 206 and 207. Grasso et al teach that the preferred antibodies of the invention include intact IgG1 antibodies and that the light chains include kappa chains (paragraph [0047]) which meets the limitation of instant claim 186.  Grasso et al teach that pharmaceutical compositions of the invention may be formulated with a pharmaceutically acceptable carrier or medium (paragraph [0104]) which meets the limitations of claim 205.   Grasso et al teach that the recombinant antibody of the invention was generated from murine antibody LK26 (paragraphs [0116]-[0118]).
 Grasso et al do not teach that the cytotoxic agent in the antibody-cytotoxic agent conjugate is eribulin, nor does Grasso et al teach a cleavable linker comprising an antibody attachment group, attached to the spacer unit comprising at least one PEG attached to a cleavable amino acid unit as required in claim 193 wherein the antibody is attached to between 1 and 8 of the linker-drug moieties, the cleavable linker comprising maleimide-spacer unit-Val-Cit required in claim 195 or the additional self-immolative spacer required in claims 197 and 198 or the attachment of the antibody attachment group to the antibody by a cysteine residue on the antibody required in claim 190.
Wertz teaches a method of treating a hyper proliferative disorder in a patient comprising administering an anti-tubulin chemotherapeutic wherein the chemotherapeutic agent is an antibody-drug conjugate of Formula I comprising an antibody and an anti-tubulin drug moiety wherein the antibody has one or more free cysteines amino acids and the antibody is attached through said free cysteine moieties by a linker moiety to the drug, wherein the antibody is attached to between 1 and 8 of the linker-drug moiety and wherein the anti-tubulin agent is selected from a group including eribulin (claims 9 and 10 of ‘093) which meets the limitations of instant claim 1 with the exception of the internalizing antibody that binds to folate receptor alpha. Wertz teaches a linker reagent or drug-linker intermediate that contains a thiol reactive functional group such as maleimide that can from a bond with a free cysteine thiol of an antibody which meets the limitations of claims 188-190 (page 44, lines 10-13).  Wertz teaches linkers comprising an amino acid residues unit such as Val-Cit which is cleaved by cathepsins B, C and D or a plasmin protease (page 44, line 30 to page 45, line 2) which meets the limitations of the cleavable amino acid unit in claim 184.  Wertz teaches that the linker unit may be a self-immolative type such as a para-aminobenzylcarbamoyl unit wherein the ADC has the structure drawn on page 45, wherein Q is C1-C8 alkyl or –O-(C1-C8 alkyl) (page 45, lines 3-17) wherein a Q or C1-C8 alkyl or –O-(C1-C8) alkyl meets the limitation of a “spacer” in instant claim 191.   Wertz teaches embodiments of the antibody-drug conjugate which include MC-Val-Cit-pAB (page 45, line 27 to page 46, line 5) the structures of which also meets the embodiments of instant claims 188-190 requiring a “Mal spacer unit” joined to a cysteine residue on the antibody and the limitation of the method of producing the antibody drug conjugate by reacting an antibody with a cleavable linker under conditions that allow for conjugation in the method of  claim 208.  The presence of the self immolative p-aminobenzylcarbamate bonded to Val-Cit (page 45, lines 27-28 of Wertz) meets the limitations of claims 196-198 requiring a “spacer unit” attaching the cleavable moiety in the linker to the drug, wherein the spacer unit is   self immolative p-aminobenzylcarbamate.
Liang et al teach a linker comprising maleimide-(PEG)-Val-Cit-p-aminobenzyl carbamate attached to paclitaxel exhibited significant advantages in terms of water solubility which eliminated the need for organic solvent or toxic surfactant in the formulation (abstract).  Liang et al teach that the maleimide-(PEG)-Val-Cit-p-aminobenzyl carbamate provided tumor environment sensitivity and high therapeutic index (abstract). 
Towle et al teach that eribulin and vincristine induced a high level of irreversible mitotic blockade in cancer cell lines (Table 1, “Reversibility ratio”).  Towle et al (2011) further teach that only a minimal amount of eribulin and vincristine were lost by washing the treated cells consistent with the ability of the compounds to induce irreversible mitotic blockade (page 501, second column, lines 18-25).  Towle et al teach that the related halichondrin analog ER-076349, differing from eribulin by a hydroxide group in place of the primary amine on C35 was not as effective at inducing irreversible mitotic blockade (Table 1, page 501, second column, lines 19-21 and page 503, first column, lines 1-9).  One of skill in the art would reasonably conclude that the primary amine at position C35 of eribulin was critical for the irreversible mitotic blockade and the retention of eribulin within the cell.
Ebel et al teach that the MORAb-003 antibody is an optimized version of the humanized LK26 antibody (page 1 of 8, second column, last seven lines) of which Grasso et al taught that the recombinant antibody of the invention was generated from murine antibody LK26 (paragraphs [0116]-[0118]).
Smith-Jones et al teach that MORAb-003 is internalized by cancer cell lines (abstract).
It would have been prima facie obvious at the time of the effective filing date to use eribulin as the cytotoxic agent in the antibody conjugates of Grasso et al and to attach the eribulin by means of a linker to the antibody of Grasso et al such that eribulin will be released in free form after internalization.  One of skill in the art would have been motivated to do so by the teachings of Wertz regarding the administration of antibody conjugates with anti-tubulin chemotherapeutic agents wherein the anti-tubulin chemotherapeutic agents are attached to the targeting antibody with cleavable and self immolative linkers.  One of skill in the art would understand that the use of the Maleimide-Val-Cit-pAB linker  attached to the C35 amine of eribulin would result in solvolysis of the p-AB portion after cleavage of Val-Cit by cathepsin releasing the free eribulin C-35 amine such that no part of the linker or the antibody remains bound to eribulin after cleavage, thus meeting the limitation of claims 187 and 199.  One of skill in the art would understand that free eribulin released after cleavage of the Val-Cit linker from the self-immolative p-AB spacer would have advantages over other anti-tubulin compounds taught by Wertz in that eribulin induces irreversible mitotic blockade in cancer cells and is retained within the cells as taught by Towle et al. 
One of skill in the art would understand that the antibody of Grasso et al having a light chain of SEQ ID NO:2 and a heavy chain of SEQ ID NO:5 would bind the same epitope of the folate receptor alpha as the parent murine antibody LK26 because humanization does not alter the epitope to which the humanized antibody binds.  One of skill in the art would conclude based on the teachings of Ebel et al and Smith-Jones et al that the antibody of Grasso et al would be internalized by the Folate receptor alpha because the antibodies which bind to the same epitope as an antibody known to be internalized by the folate receptor alpha would have a high expectation of being internalized as well.
Regarding the requirement for the cleavable linker comprising the antibody attachment group, a spacer unit comprising at least one PEG and a cleavable amino acid unit in claim 184, the antibody attachment group which is a maleimide in claim 189, the cleavable amio acid unit comprising Val-Cit in claim 192, the cleavable linker comprising  Mal-spacer unit-Val-Cit in claims 193-194, the additional spacer unit which is p-aminobenzyloxycarbonyl in claims 196-198, Liang et al teach a linker comprising maleimide-(PEG)-Val-Cit-p-aminobenzyl carbamate attached to paclitaxel exhibited significant advantages in terms of water solubility which eliminated the need for organic solvent or toxic surfactant in the formulation (abstract).  Liang et al teach that the maleimide-(PEG)-Val-Cit-p-aminobenzyl carbamate provided tumor environment sensitivity and high therapeutic index (abstract). 
It would have been prima facie obvious at the effective filing date of the instant invention to use the maleimide-Val-Cit -p aminobenzyl carbamate attached to eribulin to link to the antibody of Grasso et al.  One of skill in the art would have been motivated to do so by the suggestion of Wertz that the linker may be substituted with groups that modulate solubility, such as BM-(PEG)2, and the teachings of Liang et al regarding the improved solubility of the antibody conjugates comprising maleimide-(PEG)-Val-Cit-p-aminobenzyl carbamate eliminating the need for toxic surfactant or organic solvent in the pharmaceutical composition comprising the antibody-drug conjugate.  One of skill in the art would understand that an additional PEG would further increase the water solubility of the conjugate.

Claims 184, 185, 188-199, and 201-208  are rejected under 35 U.S.C. 103 as being unpatentable over Grasso et al, Wertz,  Towle et al,  Ebel et al, Liang et al and Smith-Jones et al as applied to claims 184, 185, 188-199, 201, 202 and 205-208  above, and further in view of Hamblett et al (Clinical Cancer Research, 2004, Vol. 10, pp. 7063-770, reference of the IDS filed 12-4-2019).
Claim 203 requires the antibody-drug conjugate of claim 184 wherein p is 3 or 4.  Claim 204 is drawn to a composition comprising multiple copies of the antibody-drug conjugate of claim 184, wherein the average “p” of the antibody-drug conjugates in the composition is about 3.2 to about 4.4.
The combination of Grasso et al, Wertz,  Towle et al, , Ebel et al, Smith-Jones et al and Liang et al render obvious the embodiments of claims 184, 186-191, 194-197, 199-203, 205-209 for the reasons set forth above.  Wertz specifically teaches that “p is 1-8”.  None of Grasso et al, Wertz, Towle et al, Carl et al, Ebel et al or Smith-Jones et al teach an average number of linker-drug molecules per antibody, or “p” of 3.2-4.4.

Claims 184, 185, 188-202 and 205-208 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso et al, Wertz,  Towle et al, , Ebel et al, Smith-Jones et al and Liang et al  as applied to claims 184, 185, 188-199, 201, 202 and 205-208  above, and further in view of Lin et al (WO2015/196167).
Claim 200 is drawn to the antibody-drug conjugate of claim 184 wherein the antibody or antigen-binding fragment thereof comprises a heavy chain variable region of SEQ ID NO:23 and a light chain variable region of SEQ ID NO:24.

SEQ ID NO:8 and SEQ ID NO:9
EVQLVESGGGVVQPGRSLRLSCSASGFTFSGYGLSWVRQAPGKGLEWVAMISSGGSYTYYADSVKGRFAISRDNAKNTLFLQMDSLRPEDTGVYFCARHGDDPAWFAYWGQGTPVTVSS


DIQLTQSPSSLSASVGDRVTITCSVSSSISSNNLHWYQQKPGKAPKPWIYGTSNLASGVPSRFS
               GSGSGTDYTFTISSLQPEDIATYYCQQWSSYPYMYTFGQGTKVEIK

Hamblett et al teach the generation of antibody-drug conjugates with four drug moieties per antibody by partial reduction of the antibody followed by conjugation to the Val-Cit linker bearing the drug (page 7064, first column, last full sentence).   Hamblett et al teach the relative in vitro potency of the conjugates was directly related to drug loading but that in vivo results indicated that conjugates having a drug-antibody ratio of 4 were comparable to conjugates having  a drug-antibody ratio of 8 (page 7063, abstract, under “Results”).  Hamblett et al teach that the conjugates with the drug antibody ratio of 8 cleared  3 times as fast as conjugates having the drug antibody ratio of 4 (page 7063, abstract, under “Results”).   Hamblett et al teach that the “E4” mixture actually had an average molar ratio of 4 to 4.2 drug molecules per antibody (page 7066, first column, lines 9-12).  Hamblett et al teach that it is important to optimize the drug loading in antibody-drug conjugates because it could lead to enhanced product candidates (page 7069, last sentence).
It would have been prima facie obvious at the time of filing of the instant invention to make the antibody eribulin conjugate rendered obvious by the combination of Grasso et al, Wertz, Towle et al, Carl et al, Ebel et al and Smith-Jones et al, wherein the composition comprising the antibody-eribulin conjugate had an average molar ratio of 4 molecules of eribulin to one molecule of antibody.  One of skill in the art would have been motivated to so do by the teachings of Hamblett et al regarding the equivalent in vivo potency of an antibody drug conjugate with a drug antibody ratio of 4 to a conjugate with a drug antibody ratio of 8.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 184-189, 191-199, 200-207 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.10,322,192. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘720 patent anticipate the instant claims.

Claims 184-208 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-11 of U.S. Patent No. 10,322,192 in view of Wertz (WO2013/130093) and Towle et al (Cancer Research, 2011, Vol. 71, pp. 496-505). 
Claims 1-11 of the ‘192 patent teach the limitations of instant  claims 184-189, 191-196, and 200-207 for the reasons set forth above.  The claims do not specifically teach the limitations of claims 190 and 208. 

Wertz teaches a method of treating a hyper proliferative disorder in a patient comprising administering an anti-tubulin chemotherapeutic wherein the chemotherapeutic agent is an antibody-drug conjugate of Formula I comprising an antibody and an anti-tubulin drug moiety wherein the antibody has one or more free cysteines amino acids and the antibody is attached through said free cysteine moieties by a linker moiety to the drug, wherein the antibody is attached to between 1 and 8 of the linker-drug moiety and wherein the anti-tubulin agent is selected from a group including eribulin (claims 9 and 10 of ‘093).  Wertz teaches a linker reagent or drug-linker intermediate that contains a thiol-reactive functional group such as maleimide that can from a bond with a free cysteine thiol of an antibody which meets the limitations of claims 190 (page 44, lines 10-13).  Wertz teaches linkers comprising an amino acid residues unit such as Val-Cit which is cleaved by cathepsins B, C and D or a plasmin protease (page 44, line 30 to page 45, line 2) which meets the limitations of the cleavable amino acid unit in claim 184.  Wertz teaches that the linker unit may be a self-immolative type such as a para-aminobenzylcarbamoyl unit wherein the ADC has the structure drawn on page 45, wherein Q is C1-C8 alkyl or –O-(C1-C8 alkyl) (page 45, lines 3-17) wherein a Q or C1-C8 alkyl or –O-(C1-C8) alkyl meets the limitation of a “spacer” in instant claim 196.   Wertz teaches embodiments of the antibody-drug conjugate which include MC-Val-Cit-pAB (page 45, line 27 to page 46, line 5) the structures of which also meets the embodiments of instant claims 188-190 requiring a “Mal spacer unit” joined to a cysteine residue on the antibody and the limitation of the method of producing the antibody drug conjugate by reacting an antibody with a cleavable linker under conditions that allow for conjugation in the method of  claim 208.  The presence of the self immolative p-aminobenzylcarbamate bonded to Val-Cit (page 45, lines 27-28 of Wertz) meets the limitations of claims 196-198 requiring a “spacer unit” attaching the cleavable moiety in the linker to the drug, wherein the spacer unit is   self immolative p-aminobenzylcarbamate.
Towle et al teach that eribulin and vincristine induced a high level of irreversible mitotic blockade in cancer cell lines (Table 1, “Reversibility ratio”).  Towle et al (2011) further teach that only a minimal amount of eribulin and vincristine were lost by washing the treated cells consistent with the ability of the compounds to induce irreversible mitotic blockade (page 501, second column, lines 18-25).  Towle et al teach that the related halichondrin analog ER-076349, differing from eribulin by a hydroxide group in place of the primary amine on C35 was not as effective at inducing irreversible mitotic blockade (Table 1, page 501, second column, lines 19-21 and page 503, first column, lines 1-9).  One of skill in the art would reasonably conclude that the primary amine at position C35 of eribulin was critical for the irreversible mitotic blockade and the retention of eribulin within the cell.
It would have been prima facie obvious before the effective filing date to provide Mal-(PEG2)-Val-Cit-pAB of claim 1 of the ‘192 patent linked to the C-35 of eribulin, wherein a Cys of the antibody is attached to the maleimide and pAB is attached to C35 or eribulin.  One of skill in the art would have been motivated to do so by the teachings of Wertz regarding the administration of antibody conjugates with anti-tubulin chemotherapeutic agents wherein the anti-tubulin chemotherapeutic agents are attached to the targeting antibody with cleavable and self immolative linkers.  One of skill in the art would understand that the use of the Maleimide-Val-Cit-pAB linker  attached to the C35 amine of eribulin would result in solvolysis of the p-AB portion after cleavage of Val-Cit by cathepsin releasing the free eribulin C-35 amine such that no part of the linker or the antibody remains bound to eribulin after cleavage, thus meeting the limitation of claims 187 and 199.  One of skill in the art would understand that free eribulin released after cleavage of the Val-Cit linker from the self-immolative p-AB spacer would have advantages over other anti-tubulin compounds taught by Wertz in that eribulin induces irreversible mitotic blockade in cancer cells and is retained within the cells as taught by Towle et al.  One of skill in the art would attach a free Cys of an antibody to the “MC” of Wertz because Wertz teaches a linker reagent or drug-linker intermediate that contains a thiol reactive functional group such as maleimide that can from a bond with a free cysteine thiol of an antibody.  Further, regarding claim 208, it would have been obvious to react the cleavable linker of claim 1 of the ‘192 patent with the antibody and eribulin to attain the desired conjugate, because said linker is designed to react with the antibody Cysteine.

All claims are rejected.


. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643